By the Court.

It is believed, that this is the first attempt ever made by any one, to support an action on a speciality ip the name of the.assignee of such specialty. To allow this, wodld be to expunge from the law, the maxim, that a chose in action is not transferable. Whether there is the same reason for rendering instruments under seal negotiable, as there is for rendering promissory notes and bills of exchange negotiable, is a question for the legislature to decide, not for courts of law. Certain Iona fide assignments of specialties, and on certain considerations, will, indeed, afford theassignee a remedy in a Court of Equity, and, in some cases, will be protected in a Court of law; but an assignment, in such case, will not vest in the assignee, a right of maintaining an action in h is own name on the specialty assigned.
The attorney who drew the declaration in this sase, must have felt how impossible it was to state his case, in consistency with the settled rules and maxims of law. He found it impossible to avoid a heterogenous mixture of covenant and assumpsit — of specialty and simple contract. For the original contract, in this case isa speciality, while the assignment, or rather endorsement is without seal, a mere simple contract.
To sustain this action would be to remove the ancient land marks of the law in pleadings, and remove the ancient an'd long established boundaries of actions. The judgment of the Court below must, therefore, be reversed.